DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-9 are allowed. 

Reason for Allowance

3.	The following is a statement of reasons for the indication of allowable subject matter:
4.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “the light source or the optical element is embodied to split pairs of uniquely assignable photons into a first light beam and a second light beam in such a way that
the first light beam is incident on a first detector system and the second light beam is incident on an object and
light radiation that is reflected or scattered by the object or transmitted through the object is directed onto a further optical element that spectrally decomposes light radiation and, from the further optical element that spectrally decomposes said light radiation, onto a second detector system”, along with all other limitations of claim 1. 
5.	Malcolm (US 2015/0185077 A1) teaches a hyperspectral imaging system but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 






/JAMIL AHMED/Primary Examiner, Art Unit 2886